FINAL ORDER
ROBERT D. MORGAN, District Judge.
Now this cause coming on for hearing upon the Complaint filed herein, together with the Answer of the Defendant, The United States of America, and the Court having heretofore granted the Motion filed by The United States of America as to the prayer for relief contained in Paragraph A wherein the Plaintiffs prayed for an Order by this Court that The United States of America pay the proceeds of certain bonds, and said portion of the prayer contained in said Complaint was stricken and said relief denied; and the Court now having considered the balance of said Complaint and the Answer thereto and “Exhibit A” attached to said Complaint being an Order by the County Court of Fulton County, Illinois, declaring Fay Rawley dead, the Court now finds as follows:
1. That Fay Rawley disappeared on November 7, 1953. That pursuant to the provisions of Chapter 3, Sections 98 and 100, Illinois Revised Statutes for 1959, and the presumption of death applicable in Illinois, the said Fay Rawley was declared legally dead by the County Court of Fulton County, Illinois, on the 8th day of November, 1960, and Robert D. Rawley was appointed as Administrator of said Estate on January 4, 1961 by the County Court of Fulton County, Illinois, and acted as such Administrator until his death on the 14th day of March, 1961. That subsequently thereto Joan Gahr was appointed by the County Court of Fulton County, Illinois, as Administrator de bonis non of the Estate of Fay Rawley, deceased, and is now the duly appointed, qualified and acting Administrator of said Estate.
2. That Margaret J. Rawley was appointed as the Administrator of the Es*818tate of Robert D. Rawley on March 17, 1961 and is now' the duly appointed, qualified and acting Administrator of his Estate.
3. That Joan Gahr, as Administrator de bonis non of the Estate of Fay Rawley, deceased, paid to The United States of America the Federal Estate Tax upon the Estate of Fay Rawley in the sum of Eighteen Thousand Eight Hundred Fifty-seven and 60/100 Dollars ($18,857.-60). That a claim for refund was filed on February 23, 1963 upon the ground that The United States of America had not recognized the presumptive death of Fay Rawley as determined by the County Court of Fulton County, Illinois, and that the said claim was disallowed on May 6, 1963.
4. That the said Fay Rawley was duly and legally declared dead by the County Court of Fulton County, Illinois, on November 8, 1960, agreeably with the statute, common law, practice and usages in the State of Illinois, and that the judgment of said Court is entitled to full faith and credit in this Court. That pursuant to the practice and rulings of the revenue laws in the United States, an Estate Tax Return was thereafter due to be filed and the appropriate tax due to be paid. Revenue Ruling 56-682, 1956-2 Cum.Bull. 935. That the recognition of the Finding and' Order of the State Court precludes the prayer of the Plaintiffs for the refund of the Federal Estate Tax paid.
It is therefore ordered by the Court that full faith and credit be given by this Court to the Order of the County Court of Fulton County, Illinois, entered on November 8, 1960, and the finding of death therein contained is hereby adopted by this Court.
It is further ordered that the Plaintiffs are not entitled to any refund of the Federal Estate Tax paid upon the Estate of the said Fay Rawley by reason of the Findings and Order herein contained and that the Plaintiffs shall take nothing by their suit and shall pay the costs of this proceeding.